Pursuant to 17 C.F.R. 240.24b-2, confidential information has been omitted in
places marked
"[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a
Confidential Treatment Application filed with the Commission.

Exhibit 10.2

GEKKO BRANDS, LLC

EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into this 31st day of May,
2007 and is effective as of March 1, 2007 (the “Effective Date”), by and between
GEKKO BRANDS, LLC (the “Company”), an Alabama limited liability company and a
wholly-owned subsidiary of Ashworth Inc., a Delaware corporation (“Ashworth”),
and Calvin J. Martin, Jr. (“Employee”). Company and Employee are sometimes
referred to hereinafter as a “Party” or, collectively, the “Parties.”

WITNESSETH THAT

WHEREAS, pursuant to that certain Membership Interests Purchase Agreement, dated
July 6, 2004 (the “Purchase Agreement”), between Ashworth and the selling
members as set forth therein (the “Selling Members”), Ashworth acquired all of
the membership interests of Company (the “Acquisition”);

WHEREAS, Employee was one of the Selling Members, and, prior to the Acquisition,
Employee participated in the management of Company;

WHEREAS, as a Selling Member in the Acquisition, Employee obtained rights to
potentially receive additional purchase price consideration in the form of
Installment Payments pursuant to Section 1.2 and 1.3 of the Purchase Agreement
(the “Installment Payments”);

WHEREAS, in consideration of terms, conditions and covenants set forth in this
Agreement, including, without limitation, certain non-competition and
non-solicitation covenants, Ashworth desires to guaranty payment to Employee of
the Installment Payments for the Fiscal Years of 2007 and 2008 as set forth
herein; and

WHEREAS, based on the terms and conditions of this Agreement, Company desires to
continue to employ Employee and bind Employee to certain performance covenants
including,

1

without limitation, certain non-competition and non-solicitation covenants, and
Employee desires to continue his employment with Company;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual and
reciprocal covenants and agreements set forth herein, and for other good and
valuable consideration, Company and Employee agree as follows:

ARTICLE I.

EMPLOYMENT

1.1 Acceptance of Employment. Subject to the terms and conditions of this
Agreement, Company hereby agrees to employ Employee, and Employee hereby agrees
to employment by Company. Ashworth shall not employ Employee, and the Parties
agree that Ashworth shall have no obligation to Employee except as expressly set
forth herein or in the Purchase Agreement.

1.2 Duties and Responsibilities. Employee shall serve initially as a Senior Vice
President of Company and shall be responsible for such duties and
responsibilities as may be assigned to him from time to time by (a) Ashworth’s
Chief Executive Officer (“CEO”), (b) Ashworth’s Chief Financial Officer (“CFO”)
or (c) the duly elected managers of Company (the “Managers”). Employee shall
devote his full business time, attention, skill and energies to the business and
affairs of Company throughout the Term (as defined below).

1.3 Location. Employee will be based in Phenix City, Alabama and, as a condition
to the employment outlined herein, neither Company nor Ashworth may require
Employee to relocate during the Term.

1.4 Chain of Authority. At all times during the Term, Employee will report
directly to either the CEO or CFO.

ARTICLE II.

EFFECTIVE DATE; TERM

2.1 Term. The term of this Agreement begins as of the Effective Date and runs
through the second annual anniversary of the Effective Date, unless terminated
earlier in accordance with Article IV of this Agreement (the “Term”). Just prior
to the second annual anniversary of the Effective Date, the Employee agrees to
negotiate with the Company in good faith and, at the Company’s option, enter
into a consulting agreement on commercially reasonable terms to provide
transitional services to the Company in the twelve (12) consecutive months
following the expiration of the Term, unless Employee’s employment has been
terminated in accordance with Article IV of this Agreement. Under such
consulting agreement the consultant will be obligated to provide up to 200 hours
of service at an hourly rate equal to Employee’s Base Salary in the previous
year divided by 2080.

ARTICLE III.

COMPENSATION

3.1 Base Salary. For all services rendered by Employee pursuant to this
Agreement and in accordance with the terms and conditions of this Agreement,
Company shall pay Employee $[***] per annum (“Base Salary”) in accordance with
Company’s standard payroll practices. Base Salary may be subject to adjustment
upwards based upon an annual review of such salary by the CEO and/or CFO. In no
event shall Base Salary be reduced below $[***]

per annum during the Term. For purposes of the computation of Base Salary over
any period which is shorter than a Fiscal Year, Base Salary shall be pro rated
based on the actual number of days of employment during such Fiscal Year.

3.2 Incentive Compensation

(a) Incentive Compensation. During the Term, provided his employment has not
otherwise been terminated and subject to Section 3.2(b) below (including the
vesting requirements thereof), Employee shall be eligible to receive an annual
incentive bonus payment equal to [***]% of each dollar of EBITA achieved by the
Company that is in excess of the Adjusted Operating Target (the “Incentive
Compensation”); provided that in no event shall the Incentive Compensation
exceed an amount equal to the aggregate Base Salary for Employee in such Fiscal
Year. For purposes of this Agreement, “Operating Target” means the EBITA target
for the Company in any Fiscal Year as determined pursuant to Section 3.2(b)
below, and the “Adjusted Operating Target” means an amount equal to the product
of (x) the Operating Target for such Fiscal Year and (y) [***]. The Parties
hereby agree that the Company’s Operating Target for Fiscal Year 2007 is $[***].

(b) Computation and Payment of Incentive Compensation.

(i) Ashworth shall in good faith solicit the reasonable advice of the Company’s
executive management and shall determine, in Ashworth’s reasonable discretion,
the Operating Target for each Fiscal Year on or before the sixtieth (60th) day
of such Fiscal Year, and Employee shall use all reasonable efforts to cooperate
with Ashworth in its determination of the Operating Targets for each such Fiscal
Year.

(ii) Incentive Compensation shall be calculated based upon each Fiscal Year,
and, subject to clause (iv) below, any Incentive Compensation that may be
payable at the end of such Fiscal Year shall be paid by the later of (x) ninety
(90) days after the end of such Fiscal Year in which the Incentive Compensation
becomes vested and payable and (y) the resolution of any dispute concerning such
Incentive Compensation.

(iii) “Fiscal Year” as used in this Agreement refers to the fiscal year of
Ashworth. For purposes of the computation of Incentive Compensation over any
period which is shorter than a Fiscal Year, Incentive Compensation shall be pro
rated based on the actual number of days of employment during such Fiscal Year.

(iv) In determining whether an Operating Target has been achieved, the Company’s
EBITA for such period shall be calculated using the current accounting policies
of the Company and the transfer pricing of goods and services exchanged between
the Company and Ashworth as set forth on Schedule 3.2(b). For purposes of this
Agreement, EBITA in any Fiscal Year shall mean the Company’s net income (which
calculation of net income shall include as an operating expense any Incentive
Compensation earned pursuant to this Section 3.2 by J. Neil Stillwell, Phil R.
Stillwell, Jeffery N. Stillwell, Thomas Patrick Allison, Jr., and Calvin J.
Martin, Jr., in such year) before any interest charges for such period, taxes
payable by the Company for such period and any Acquisition Amortization expenses
for such period.

(v) Notwithstanding anything to the contrary in this Agreement, 50% of the all
Incentive Compensation shall not vest and shall not become payable to Employee
until the end of the Term, and the Company will pay any such unvested amounts
(the “Unvested Incentive Compensation”) into an “Escrow Account” established
pursuant to that certain “Escrow Agreement”, substantially in the form of
Exhibit B attached hereto. Synovus Trust Company, N.A. (the “Escrow Agent”) will
hold all such Unvested Incentive Compensation in the Escrow Account through the
end of the Term, at which time such funds that remain in the Escrow Account and
that become vested pursuant to this Agreement shall be distributed to Employee
pursuant to the Escrow Agreement. During the Term, in the event funds held in
the Escrow Account equal or exceed $2,000,000, the holdback set forth in the
first sentence of this Section 3.2(c)(iv) shall not apply to any additional
Incentive Compensation in excess of such $2,000,000, and Employee shall be paid
all Incentive Compensation over such $2,000,000 holdback in accordance with the
terms of this Agreement.

(vi) The right to receive Incentive Compensation under this Section 3.2, as
applicable, shall vest when such Incentive Compensation becomes payable in
accordance with the terms and conditions of this Agreement (the “Vested
Incentive Compensation”). Provided that Employee is not then in material breach
of this Agreement or the Purchase Agreement and Employee’s employment with the
Company was not terminated pursuant to Sections 4.1 or 4.2 of this Agreement,
the Unvested Incentive Compensation shall become vested and payable to the
Employee upon the ninetieth calendar day after the expiration of the Term.

(vii) In the event it is determined that the Unvested Incentive Compensation is
taxable to the Employee, the Escrow Agent shall disburse such portion of the
escrowed funds to Employee sufficient to pay the income tax obligations arising
out of such escrowed Unvested Incentive Compensation.

3.3 Benefit Plans. Employee will be entitled to employee benefits substantially
comparable to those benefits made available to comparable officers of Ashworth
as may be in effect from time to time. Notwithstanding anything to the contrary
herein, Employee’s eligibility and participation in the benefits provided by
Company’s benefit plans will be subject to, and in accord with, the terms and
conditions of such plans. After the Term, provided that Employee’s employment
has not been terminated pursuant to Article IV hereof, the Company shall provide
to Employee until Employee’s 65th birthday family health, dental and life
insurance at the level provided to Employee just prior to the expiration of the
Term.

3.4 Expenses. Company shall reimburse Employee for all reasonable Company
approved business-related expenses incurred in accordance with the policies and
procedures of Company.

3.5 Automobile Allowance. During the Term, Company shall pay Employee an
automobile allowance equal to $[***] per month, payable in accordance with
Company’s standard practices in effect from time to time during the Term.

3.6 Vacation. During the Term, Employee shall receive vacation time each
calendar year in accordance with Company’s vacation policies in effect from time
to time. In no event will Company provide Employee with less than four (4) weeks
of vacation per year.

3.7 Net Compensation. The amount of any gross payments provided for in this
Agreement shall be paid net of any applicable withholding required under
federal, state or local law.

3.8 Compensation Following Termination. During the Term, Employee shall be
entitled to compensation solely in accordance with the terms of this
Article III, and any compensation owed to Employee after termination shall be
paid as provided in Article V hereof.

ARTICLE IV.

TERMINATION OF EMPLOYMENT

4.1 Voluntary Termination By Employee.

(a) Employee may terminate his employment hereunder at any time by giving at
least ninety (90) days prior written notice to Company and Ashworth of his
intention to do so (a “Voluntary Termination”). In the event such notice of
termination is given, said ninety (90) day period shall be counted as a period
of regular employment for all purposes under this Agreement, unless expressly
provided otherwise herein, including the payment of Base Salary, provided that
Employee continues to carry out in good faith, as determined in Company’s
reasonable judgment, his duties and responsibilities during such ninety
(90) period.

(b) Notwithstanding the foregoing, Company reserves the right to terminate
Employee’s employment at any time after Employee’s notice of voluntary
termination upon payment in full of all amounts which would have been due if
Employee had remained employed through the entire ninety (90) day notice period
and such termination shall continue to be deemed a Voluntary Termination by
Employee.

4.2 Termination for “Cause”. Effective immediately and without prior notice
(written or otherwise), Company may terminate Employee’s employment hereunder
for “Cause,” which, for purposes of this Agreement, includes any one or more of
the following:

(a) the commission of or engagement in a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, unethical business conduct, disloyalty, fraud or
breach of fiduciary duty;

(b) reporting to work under the influence of alcohol;

(c) the use of illegal drugs (whether or not at the workplace) or other conduct,
even if not in conjunction with his duties hereunder, which could reasonably be
expected to, or which does, cause Company, Ashworth or any of their affiliates
public disgrace or disrepute or economic harm;

(d) the failure to perform duties as reasonably directed by the CEO or CFO or
any other officer to whom Employee reports or the taking of any action contrary
to specific direction of the CEO or CFO;

(e) gross negligence or willful misconduct (i) with respect to Company, Ashworth
or any of their affiliates or in the performance of Employee’s duties to the
same or (ii) that is materially injurious to Company, Ashworth or any of their
affiliates, their clients or their reputations, monetarily or otherwise;

(f) the aiding or abetting of a competitor or other breach by Employee of his
fiduciary duty of loyalty to Company, including the obtaining of any personal
profit not thoroughly disclosed to and approved by Company and Ashworth in
connection with any transaction entered into by, or on behalf of, Company,
Ashworth or any of their affiliates;

(g) the violation of any of the terms of Company’s rules or policies which, if
curable, is not cured to Company’s reasonable satisfaction within fifteen
(15) days after written notice thereof to Employee;

(h) any other material breach of this Agreement or any other agreement between
the Employee and Company, Ashworth or any of their affiliates which, if curable,
is not cured to Ashworth’s and Company’s reasonable satisfaction within fifteen
(15) days after written notice thereof to the Employee;

(i) any breach of non-compete covenants pursuant to this Agreement and the
Purchase Agreement; or

(j) the occurrence of any of the actions set forth in Section 4.2(a)-(i) above
by any other executive officer of Company (including any of the Selling Members)
with the knowledge of Employee and where Employee allows or fails to prevent any
such action by such executive officer or fails to notify the CEO or CFO of any
such action.

4.3 Termination by Company Other Than for Cause. By giving at least ninety
(90) days prior written notice, Company may terminate Employee’s employment
hereunder at any time. After any such notice of termination, the following
ninety (90) day period shall be counted as a period of regular employment for
all purposes under this Agreement, unless expressly provided otherwise,
including the payment of Base Salary and the accrual and vesting of Incentive
Compensation.

4.4 Termination Upon Death or Total Disability of Employee. Upon Employee’s
death, Employee’s employment under this Agreement shall terminate immediately
without notice. Upon the Total Disability (hereinafter defined) of Employee
during the Term, Employee’s employment under this Agreement shall terminate
immediately upon delivery of written notice to Employee.

(a) For purposes of this Agreement, the term “Total Disability” shall be defined
as the failure of Employee to perform his normal duties hereunder for a period
of two (2) consecutive months, or for a total of four (4) months within any
twelve (12) month period, during the Term by reason of Employee’s mental or
physical Disability.

(b) The term “Disability” shall mean an infirmity preventing Employee from
performing the functions of his job where no reasonable accommodation is
possible, or where such reasonable accommodation would be an undue burden on
Company. Any question as to the existence of a Disability which cannot be
resolved by the Parties shall be determined by a mutually agreeable qualified
independent physician. The cost of any such medical examination shall be paid by
Company.

ARTICLE V.

EFFECT OF TERMINATION

5.1 Voluntary Termination and Termination For Cause.

(a) If Employee voluntarily terminates his employment as provided in Section 4.1
(except under circumstances constituting a “Constructive Discharge” as defined
in Section 5.4), or if Employee’s employment is terminated by Company for Cause
as provided in Section 4.2, then in such event (i) Company shall only pay
Employee (A) the accrued value of Base Salary through the date of such
termination only and (B) any accrued and unused vacation time and (ii) the
Employee shall be deemed to have forfeited and Company shall be entitled to
retain and/or terminate any Incentive Compensation achieved but not yet paid
under this Agreement, any Unvested Incentive Compensation, and any Escrowed
Installment Payments (together, the “Forfeited Contingent Payments”), it being
understood that such Forfeited Contingent Payments shall be deemed to have been
unearned upon such termination.

(b) Notwithstanding anything to the contrary in this Agreement, for the
avoidance of doubt the Parties expressly agree that the Forfeited Contingent
Payments will not limit, and shall be in addition to, any and all remedies
and/or monetary damages available to the Company or Ashworth at law and in
equity in connection with, as a result of, or arising out of Employee’s breach
of this Agreement, including, without limitation, breach of those covenants
contained in Article VI of this Agreement.

5.2 Termination Upon Total Disability. In the event Employee’s employment is
terminated by reason of his Total Disability, then in such event, Employee, or
his representative, shall be entitled to receive all unpaid Vested Incentive
Compensation, such amounts paid into the Escrow Account pursuant to this
Agreement (plus interest accrued thereon), any accrued and unused vacation time,
and accrued automobile allowance and all other benefits provided Employee
through the date of such termination by reason of Total Disability.

5.3 Termination Upon Death. In the event Employee’s employment is terminated by
reason of his death, then subject to applicable law, Company shall pay one of
Employee’s spouse, legal representative or his estate a lump sum payment in an
amount equal to his current Base Salary for the remaining Term or six
(6) months, whichever period is less. In addition, such spouse, legal
representative or estate shall be entitled to receive (a) all unpaid Vested
Incentive Compensation, (b) such amounts paid into the Escrow Account pursuant
to this Agreement (plus interest accrued thereon), (c) any accrued and unused
vacation time, and (d) accrued automobile allowance and all other benefits
provided Employee through the date of Employee’s termination by reason of his
death.

5.4 Termination Other Than For Cause.

(a) In the event that (i) Company terminates Employee’s employment other than
for Cause, or (ii) Employee voluntarily terminates under circumstances
constituting a “Constructive Discharge”, as defined below (both events in this
Section 5.4(a)(i) and (ii) constituting termination without Cause for purposes
of this Agreement and the Purchase Agreement), Employee shall receive a lump sum
severance payment in an amount equal to his Base Salary for a period of twelve
(12) months, plus all unpaid Vested Incentive Compensation, such amounts paid
into the Escrow Account (plus interest accrued thereon), and any accrued and
unused vacation time, automobile allowance and all other benefits provided
Employee as of the date of such termination.

(b) Notwithstanding the foregoing, Employee shall only be entitled to the salary
and other amounts set forth in Section 5.4(a) in the event that he delivers a
fully executed release and waiver of all claims against Company and its
affiliates and subsidiaries substantially in the form attached as Exhibit A
hereto (the “Release Agreement”).

(c) Employee shall be deemed to have been “Constructively Discharged” solely for
purposes of this provision in any case in which Employee terminates his
employment thirty (30) days or more after having given Company prior written
notice of a material breach by Company of this Agreement, unless Company, within
such thirty (30) day period, has taken reasonable steps to correct such material
breach, and provided that either Party may refer the issue of whether or not a
Constructive Discharge has taken place for resolution by arbitration, as
provided under Article VIII hereof.

5.5 Other Effects of Termination. Upon termination of employment for any reason,
Company shall have no obligation to provide Employee with any salary or other
benefits not required by law or expressly described in Sections 5.1, 5.2, 5.3
and 5.4; provided that the controlling provisions of any employee benefit or
welfare plan shall determine the additional benefits, if any, available to
Employee.

ARTICLE VI.

CUSTOMERS; PROPRIETARY INFORMATION; EMPLOYEES

In further consideration of Company’s obligations under this Agreement and in
additional consideration of (i) the compensation to be paid to Employee under
Article III and (ii) the guaranty of the Installment Payments under Article IX
hereof, Employee hereby enters into the following agreements:

6.1 Non-Solicitation and Non-Competition.

(a) At all times during the Restricted Period, Employee agrees that neither he
nor any entity for which he has a direct or indirect interest or for which he
serves as an advisor, director, officer, employee, consultant, agent or lender
(any such entity is hereinafter a “Related Party”) will in any way, either
directly or indirectly, on his behalf or on behalf of any other person, firm,
corporation or other entity, solicit, divert, take away or attempt to solicit,
divert or take away from Company any account, customer or client of Company, or
limit, restrict or cancel the business of any such account, customer or client.
Employee further agrees that at all times during the Restricted Period neither
he nor any Related Party will, directly or indirectly, attempt to seek to cause
any account, customer or client of Company, to refrain from patronizing Company.

(b) At all times during the Restricted Period and anywhere within in the
Applicable Area (as defined below), Employee shall not, directly or indirectly,
whether on his own account, or as an employee, consultant, agent, partner,
manager, joint venturer, owner, operator or officer of any other person or
entity, or in any other capacity:

(i) act in a capacity, or provide services, similar to those that Employee acted
in or provided for Company or Ashworth, for any business that is the same as, or
substantially similar to, the Business;

(ii) act in a capacity, or provide services, similar to those that Employee
acted in or provided for Company or Ashworth, for any business that directly or
indirectly competes with the Business;

(iii) act in a capacity, or provide services, similar to those that Employee
acted in or provided for Company or Ashworth, for any business that directly or
indirectly competes with any other business conducted by Company during the
Restricted Period;

(iv) supervise, manage or oversee others engaging in any of the activities
described above;

(v) act in a capacity or provide services in which it is likely that Employee
will disclose or use Company’s proprietary or confidential information;

(vi) engage directly or indirectly in the Business or manage, control,
participate in, consult with, or render services for, any other person or entity
that engages in the Business;

(vii) engage directly or indirectly in any business venture or activity that
Company conducts during Restricted Period; or

(viii) own any interest in, provide financing to, consult with, render services
to or otherwise assist any person or entity that does any of the foregoing.

(c) Nothing herein shall prohibit Employee from being a passive owner of not
more than 1% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Employee has no active participation in the business
of such corporation.

(d) For the purposes of this Agreement, (i) “Applicable Area” means
(A) throughout Canada and the United States and any other jurisdiction in which
Company engages in the Business, but if such area is determined by judicial
action to be too broad, then it means (B) within any state or other jurisdiction
in which Company is engaged in the Business; (ii) Business” means the business
(whether conducted or to be conducted in the future) of Company; and “Restricted
Period” means (A) only if Employee’s employment has been terminated pursuant to
Section 4.3, then the period of time beginning on the Effective Date and ending
on either (1) the eighteen (18) month anniversary of such termination date if
Employee has received an Installment Payment prior to such termination date or
(2) the twelve (12) month anniversary date of such termination date if Employee
has not received an Installment Payment prior to such termination date or
(B) then the period of time beginning on the Effective Date and ending on the
earlier of the fifth (5th) annual anniversary of the Effective Date and the
third (3rd) annual anniversary of the termination of Employee’s employment as
provided in Article IV, other than pursuant to Section 4.3.

6.2 Proprietary Matters. Employee acknowledges that during the Term and in light
of his prior relationship with Company, Employee has knowledge about, is
acquainted with, and has and will continue to have access to, Company
information that is of a confidential, proprietary and secret nature. Employee
shall at all times keep confidential all such knowledge or information of a
confidential, proprietary or secret nature, including matters, relating to,
without limitation thereof: the business, accounts, books and records,
memoranda, customer lists, purchasing sources, marketing matters, devices,
secret inventions, pricing formula, software, codes and other information
related to the business, products or sales of Company and/or Ashworth and their
customers and vendors. Employee also agrees to comply with Company’s policies,
as established from time to time, for the protection of its confidential and
proprietary information, including, for example, executing Company’s standard
confidentiality and proprietary information agreements.

6.3 Confidentiality. Employee agrees that all information that he obtains or has
obtained from Company or otherwise acquires as a result of his employment
hereunder relating to Ashworth, Company, and their affiliates or subsidiaries,
and which is not known to the public, other than through a breach of this
Agreement by Employee, shall remain the confidential property of Ashworth,
Company, and their affiliates or subsidiaries (as applicable) and that neither
he nor any Related Party will at any time directly or indirectly make such
information known to third parties or use it for the benefit of himself or
itself, other than as may be necessary in the continued conduct of the business
of Company.

6.4 Employees. Employee agrees that neither he nor any Related Party will at any
time during the Restricted Period directly or indirectly on behalf of himself or
on behalf of any person, firm, corporation or other entity, solicit, entice,
divert, employ or attempt to take away any employee, former employee, or
independent representative or agent of Ashworth, Company, or their affiliates,
or induce or attempt to induce any such employee or independent representative
or agent to quit its employment with or representation of Company or Ashworth;
provided, however, Employee may hire any employee terminated by Ashworth,
Company, or their affiliates without Cause immediately after such termination,
and Employee may hire any employee who resigns his employment with Ashworth,
Company, or their affiliates one (1) year after such resignation.

6.5 Return of Company’s Property. Upon termination of this Agreement for any
reason, Employee will return to Company all books, papers, records, disks,
tapes, electronic storage media or other property of Company or Ashworth of any
kind or nature which is in his possession, or under his control, and that
neither he nor any Related Party will at any time directly or indirectly make
such information known to third parties or use it for the benefit of himself,
other than as may be necessary in the continued conduct of the business of
Company.

ARTICLE VII.

COVENANTS FAIR AND REASONABLE

7.1 Reasonable Scope and Duration. Employee understands and acknowledges that
the covenants contained in this Agreement, including without limitation
Article VI, are given in addition to similar covenants of Employee under the
Purchase Agreement. Employee further represents that the said covenants are fair
and reasonable as to time, area and scope of restricted activity and are
required for the fair and reasonable protection of the business of Company in
light of Employee’s prior and continuing relationship with Company. Employee
further acknowledges that without the restrictions imposed by his covenants
provided herein including but not limited to his future activities imposed by
the said covenants, the business of Company would suffer irreparable and
immeasurable harm. Each covenant of Employee set forth herein shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action whether predicated on this Agreement,
or otherwise, shall not constitute a defense to the enforcement by Company of
the said covenants, and any court having jurisdiction shall have the power to
reduce the duration and/or area of any such restriction, such that and in its
reduced form, such covenant(s) may and shall be enforceable. In the event of a
breach or violation by Employee of any of the provisions of Article VI, the
Restricted Period described above shall be tolled until such breach or violation
has been duly cured.

7.2 Jurisdiction. The Parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained herein upon the courts of any state or other
jurisdiction in which any alleged breach of any such covenant occurs. If the
courts of any of one or more of such states or other jurisdictions shall hold
such covenants not wholly enforceable by reason of the scope thereof or
otherwise, it is the intent of the Parties hereto that such determination not
bar or in any way affect Company’s right to the relief provided above in the
courts of any other states or jurisdictions as to breaches of such covenants in
such other respective states or jurisdictions, and the above covenants as they
relate to each state or jurisdiction being, for this purpose, severable into
diverse and independent covenants.

7.3 Equitable Remedies. Employee agrees that any breach or violation of the
covenants contained in this Agreement would cause Company irreparable loss and
damage for which money damages would be inadequate. Therefore, the Parties agree
that in the event of any breach or violation or attempted breach or violation by
Employee of the covenants contained herein, including those set forth in
Article VI hereof, Company may enforce the terms of this Agreement in a suit at
equity and may obtain a preliminary injunction or restraining order immediately
upon the commencement of any such suit, without notice.

ARTICLE VIII.

ARBITRATION

Subject to the right of Company to seek injunctive relief for violations of
Article VI above and without waiving the same, the Parties agree that all
disputes, controversies or claims that may arise among them (including their
agents and employees), arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be submitted to, and determined
by, binding arbitration. Such arbitration shall be conducted before a single
arbitrator in Wilmington, Delaware pursuant to the Commercial Arbitration Rules
then in effect of the American Arbitration Association, except to the extent
such rules are inconsistent with this Article VIII. The arbitrator shall apply
the laws of the State of Delaware (without regard to conflict of law rules) in
determining the substance of the dispute, controversy or claim and shall decide
the same in accordance with applicable usages and terms of trade. The prevailing
party in any such arbitration shall be entitled to recover its reasonable
attorneys’ fees, costs and expenses incurred in connection with the arbitration.
Any award pursuant to such arbitration shall be final and binding upon the
Parties, and judgment on the award may be entered in any federal or state court
sitting in any court having jurisdiction. The obligations set forth in this
Article VIII shall survive the termination of this Agreement.

ARTICLE IX.

INSTALLMENT PAYMENT GUARANTY

9.1 Subject to Section 9.2 below, Company and Ashworth agree to guaranty that
the EBIT Target amounts, being $[***] for 2007 and $[***] for 2008,
respectively, shall be deemed met and that the Employee shall be entitled to all
Installment Payment benefits for Fiscal Years (as defined in Schedule 1.3 of the
Purchase Agreement) 2007 and 2008, as provided for in the Purchase Agreement,
even if the actual EBIT Target is not actually met, and, subject to Section 9.2
below, further guarantees the payment of, and shall pay in respect and in full
satisfaction thereof, the Fiscal Year 2007 and Fiscal Year 2008 Installment
Payments (as defined in the Purchase Agreement) to Employee in the amounts equal
to:

20% of $1,565,000 for the December 2007 Installment Payment; and

20% of $1,805,000 for the December 2008 Installment Payment.

9.2 Notwithstanding anything to the contrary in Section 9.1 above, when due,
100% of the Fiscal Year 2007 and Fiscal Year 2008 Installment Payments shall be
paid into the Escrow Account and shall be held therein until the second (2nd)
annual anniversary of the Effective Date, pursuant to the terms of the Escrow
Agreement. For purposes of this Agreement, such Installment Payments held in the
Escrow Account shall be deemed “Escrowed Installment Payments”. The Escrowed
Installment Payments represent contingent payment rights subject to forfeiture
pursuant to Section 5.1 above. The Parties expressly agree that this Article IX
replaces Sections 1.2(c) and 1.3 of the Purchase Agreement and that such
Sections 1.2(c) and 1.3 of the Purchase Agreement and any obligations of
Ashworth or its affiliates in respect of Installment Payments under the Purchase
Agreement are hereby terminated, in lieu thereof, and shall be null and void and
of no further force or effect.

ARTICLE X.

MISCELLANEOUS

10.1 Accord, Satisfaction, Settlement and Release. For himself and the Employee
Parties (as defined below), Employee agrees that payment by Company of
compensation provided under Article III hereof and the Installment Payments
provided in Article IX hereof (each to the extent required by this Agreement)
shall constitute a full, final and complete accord, satisfaction, settlement and
release of any claim, cause of action, right, liability or demand of any kind,
whether existing as of the Effective Date or thereafter, arising in connection
with Employee’s employment with Company or under the Purchase Agreement
(including, inter alia, all claims and rights to Installment Payments as set
forth in Sections 1.2(c) and 1.3 of the Purchase Agreement), which any of the
Employee and the Employee Parties may have against any of Company Parties (as
defined below). For purposes hereof, “Employee Parties” shall mean the
Employee’s personal and legal representatives, assigns, executors,
administrators, successors, heirs, distributees, devisees and legatees and
“Company Parties” shall mean Company, Ashworth, any of their affiliates, any of
their constituent members, and each of their parents, subsidiaries and
affiliates and all of their respective members, managers, officers, directors,
shareholders, employees, agents, servants, representatives, heirs, executors,
administrators, assigns, predecessors and successors in interest.

10.2 Amendments. This Agreement and the attachments hereto may not be amended
except by an agreement in writing signed by Company and Employee.

10.3 Parties Bound. The rights and obligations of Employee and Company shall
inure to the benefit of and shall be binding upon their respective heirs, legal
or personal representatives, successors and assign.

10.4 Entire Agreement; Assignability. This Agreement contains the entire
agreement of the Parties and replaces in its entirety that certain Executive
Employment Agreement between the Parties, dated as of July 6, 2004, which the
Parties agree such Executive Employment Agreement shall be terminated (without
further act or deed) simultaneous with the execution of this Agreement. The
rights arising hereunder are personal to the Parties and may not be assigned,
transferred, pledged or otherwise encumbered, except that Company may assign its
rights hereunder to (a) any affiliate of Company and (b)  any successor in
interest or purchaser of substantially all of the assets of Company’s business.

10.5 Cooperation. Employee will cooperate with Ashworth and the Company in
connection with a Change in Control of the Company and shall use his reasonable
best efforts to take all action and do all things necessary, proper or advisable
to effect such transaction as reasonably requested by the Company or Ashworth.
For purposes of this Agreement “Change in Control” shall have the meaning as set
forth in Exhibit C.

10.6 Waiver of Breach or Violation Not Deemed Continuing. The waiver by any
Party of a breach or violation of a provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.

10.7 Notices. Any and all notices required or permitted to be given under this
Agreement will be sufficient only if furnished in writing and sent by registered
or certified mail to his last known residence in the case of Employee, or to the
principal offices of both Company and Ashworth.

10.8 Authority. The provisions of this Agreement required to be approved by the
manager of Company have been so approved and authorized.

10.9 Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Delaware. If any disputes arise between
the parties that require judicial determination, the parties expressly submit
and consent to venue and jurisdiction in the federal or state courts, located in
Wilmington, Delaware.

10.10 Section Headings. The article and section headings contained in this
Agreement are for convenience only and shall in no manner be construed as part
of this Agreement.

10.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the same Agreement.

10.12 Invalidity of Provisions. Should any one or more provisions of this
Agreement for any reason be deemed by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein, and there shall be substituted for
such invalid, illegal or unenforceable provision such other provision as will
most nearly accomplish the intent of the Parties to the extent permitted by
applicable law. In case this Agreement, or any one or more provisions hereof,
shall be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof

10.13 Construction. When used herein, the masculine gender shall be deemed to
include the feminine gender, and the singular shall be deemed to include the
plural, unless the context clearly indicates to the contrary.

10.14 Survival of Certain Obligations. The obligations of Company and Employee
under Article V, of Employee under Article VI and VII, and of both Company and
Employee under Articles VIII, IX and X shall survive the expiration of the Term
of this Agreement.

[Signature Page Follows]

2

IN WITNESS WHEREOF, Employee has hereunto set his hand and Company has hereunto
caused its name to be signed by its duly authorized officers with one original
being delivered to each Party hereto as of the day and year first above written.

COMPANY
GEKKO BRANDS, LLC
By: /s/ J. Neil Stillwell
Manager

Attest: /s/ Phil Stillwell

EMPLOYEE
Calvin J. Martin, Jr.
/s/ Calvin J. Martin, Jr. (L.S.)

Sworn to and subscribed before
me on June 6, 2007.
/s/ Marta H. Black
Notary Public
State of Alabama
County of Russell
Comm. Exp. 5/10/2008
(Notarial Seal)

3

ACKNOWLEDGED AND AGREED with respect to ARTICLE IX and ARTICLE X:

ASHWORTH INC.
By: /s/ Peter Weil
Name: Peter Weil
Title: CEO
Date: 6/5/07

ASHWORTH ACQUISITION CORP.
By: /s/ Peter Weil
Name: Peter Weil
Title: CEO
Date: 6/5/07

4

Exhibit A

RELEASE

For and in consideration of the amount of $[     ] (the “Payment”), other good
and valuable consideration described herein, and consideration provided or to be
provided under that certain Employment and Non-Competition Agreement, dated
March 1, 2007, by and between      and Gekko Brands, LLC (the “Employment
Agreement”),      , for himself and his legal representatives, successors and/or
assigns (“Releasor”), makes this Release (the “Release”) in favor of Ashworth,
Inc., Gekko Brands, LLC, its constituent members, and each of their parents,
subsidiaries and affiliates and all of their respective members, managers,
officers, directors, shareholders, employees, agents, servants, representatives,
heirs, executors, administrators, assigns, predecessors and successors in
interest (all such persons and organizations are hereafter referred to as
“Releasee”).

I. AGREEMENTS OF RELEASOR

(a) Releasor hereby settles with, reaches accord and satisfaction with, and
generally releases Releasee with respect to each and every claim, cause of
action, right, liability or demand of any kind arising out of Releasor’s
employment by Releasee which arose at any time prior to and may arise until the
date Release is duly executed. Such claims that are hereby released include by
way of example, but not limitation:



  (i)   all claims arising from Releasor’s employment with Releasee and the
termination thereof; and



  (ii)   all employment related claims based on any federal, state, or local
anti-discrimination provision, statute, ordinance, regulation, or policy
(statutory or common), or legal or equitable theory including but not limited to
42 U.S.C. § 1981 et seq., the Civil Rights Act of 1964, as amended, the
Pregnancy Discrimination Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act and
the Equal Pay Act.

IT IS THE INTENT OF RELEASOR TO RELEASE ALL CLAIMS DIRECTLY RELATED TO
EMPLOYEE’S EMPLOYMENT WITH COMPANY ONLY. RELEASOR EXPRESSLY RESERVES ALL RIGHTS
WITH RESPECT TO ANY NON-EMPLOYMENT RELATED CLAIMS AGAINST RELEASEE, INCLUDING,
BUT NOT LIMITED TO RIGHTS ARISING UNDER THAT CERTAIN MEMBERSHIP PURCHASE
AGREEMENT DATED JULY 6, 2004.

(b) Releasor covenants not to hereafter sue or to authorize anyone else to file
a lawsuit on his behalf against Releasee in respect of any claim released
hereunder (except as may be necessary to enforce the terms of Release or to test
the knowing and voluntary nature hereof). Releasor also covenants and agrees not
to induce, incite, or encourage employment related claims of any nature against
Releasee.

(c) Releasor represents and agrees:



  (i)   That he would not be entitled to the Payment if he did not sign Release;



  (ii)   That the foregoing Payment is the only amount which he is entitled to
receive from Releasee solely as a result of his employment by Releasee, and that
he hereby waives all other employment related payments or claims for payments;



  (iii)   That he acknowledges and understands his continuing obligation to
maintain the confidentiality of Releasee’s trade secrets, confidential and
proprietary information;



  (iv)   That he has signed Release voluntarily and of his own free will; and



  (v)   That he fully understands his right to discuss Release in all detail
with an attorney, understands that Releasee recommends to him that he consult an
attorney, and acknowledges that he has been given a reasonable period of time to
consider whether he should sign the Agreement.

II. AGREEMENTS OF RELEASEE

(a) Releasee will pay the Payment to Releasee in thirteen (13) substantially
equal bi-weekly payments over six (6) months (the “Severance Period”) commencing
on or after the eighth day after Releasor signs Release upon delivery by
Releasor of the signed Ratification attached hereto; and

(b) Releasee will extend to Releasor the right to continue health insurance
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA).

III. GENERAL

(a) Releasor has up to twenty-one (21) days to decide whether he wants to sign
Release. If Releasor signs the Release, he will then have seven (7) days from
the day he signs the Release in which to revoke the Release. The Release will
not become effective until he delivers a signed Ratification on or after the
eighth day after he signs the Release.

(b) The provisions of Release are fully severable, and, if any provision of the
Agreement is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

(c) Except for those provisions of the Employment Agreement that survive any
termination thereof (as provided in Section 10.13 thereof), this Release
constitutes the full and entire agreement between the parties hereto, and fully
supersedes all prior agreements and understandings between the parties hereto
relating to this subject matter.

5

Submitted this      day of      200_.

GEKKO BRANDS, LLC
By:     
Title:     

     
     
       (L.S.)
 
 

Date Accepted
 


6

Ratification

Releasor,      , hereby swears that he was given up to twenty-one (21) days to
decide whether to sign the Release of All Employment Related Claims (hereinafter
“Release”). Releasor signed the Agreement at least seven (7) days ago and has
not revoked the Release. Accordingly, upon receipt of the Payment as described
within the Release, Releasor acknowledges being fully bound by all provisions of
the Release.

         
 
      (L.S.)
 
     

Date
  [NAME OF EMPLOYEE]  


7

Exhibit B

As used in this Agreement, the phrase “Change in Control” shall mean:

(a) Except as provided by subparagraph (c) hereof, the acquisition (other than
from the Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (as of the date hereof the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, is or was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

(c) Approval by the members of the Company of a reorganization, merger or
consolidation with any other person, entity or corporation, other than

(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such other entity outstanding immediately after
such merger or consolidation, or

(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires forty percent (40%)
or more of the combined voting power of the Company’s then outstanding voting
securities; or

Approval by the members of the Company of a plan of complete liquidation of the
Company or an agreement for the sale or other disposition by the Company of all
or substantially all of the Company’s assets.

8

Schedule 3.2(b)

Transfer Pricing

1. For sales made from Gekko to Ashworth.
Gekko will record revenue at (x) the sum of Direct Costs and Indirect Costs
divided by (y) one minus the Set Gross Profit Target. The Set Gross Profit
Target shall be established by Ashworth annually in its sole discretion, and
shall be for [***]% for fiscal year 2007.
2. For sales made from Ashworth to Gekko.
Ashworth will record revenue at Cost, as defined herein. For 2007 Ashworth has
established its overhead allocation to be $[***] per unit for goods shipped to
Gekko from Ashworth’s warehouse facility.
3. Definitions.
“Cost” means all Direct Costs and Indirect Costs.
“Direct Costs” means all direct costs incurred up to the point of transfer of
title from Gekko to Ashworth, or vice versa, which may include, but is not
limited to FOB, Raw Materials, Labor Finishing, Packaging, Shipping, Buying
Commissions, Duty, Customs Fees, and Freight Forwarder Fees.

“Indirect Costs” means an allocation of overhead to be established by Ashworth
annually, which
allocation may be revised in Ashworth’s sole discretion from time to time.

9

Schedule 3.3

Benefits

      Benefit   Current Premium (Annual)
Health
  [***]
 
   
Dental
  [***]
 
   
Life
  [***]
 
   
LTD
  [***]
 
   
AFLAC
  [***]
 
   
DUES
  [***]
 
   

10